Citation Nr: 1536007	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-20 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a seizure disorder claimed as secondary to head trauma.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to January 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran was afforded a travel board hearing before the undersigned Veterans' Law Judge in May 2015.  A transcript of that hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for a seizure disorder claimed as secondary to head trauma.  The Board notes that in past decisions the RO has denied service connection for residuals of head injuries claimed as memory loss and service connection for seizures as residuals of heat stroke.  The Veteran, however, now claims that his seizure disorder was caused by head trauma suffered by him twice in service.  

Service treatment records show that the Veteran was treated for a head injury in service and post service treatment records show a history of partial complex seizures.  The Veteran has not been afforded a VA examination addressing this theory of entitlement.  In light of the above, the Board finds that a remand is warranted so that a VA examiner can be provided the information discussed above and render an opinion this matter.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request that he provide the full name and address of any medical facility and/or provider (VA or private) from whom he received treatment for his claimed disability.  Following receipt of that information, the AOJ should contact all facilities/providers in question, and request that they provide copies of any and all records of treatment provided the Veteran during that time period.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot locate any identified record, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA neurology examination to identify any current residuals of his in-service head injuries to include a seizure disorder.  The examiner is to be provided access to Virtual VA and the Veterans Benefits Management System (VBMS).  After examination of the Veteran and review of the record, including the Veteran's service treatment records, VA examinations of record, post-service medical records (including CT and MRI results, psychological test results, and opinions from other neurologists, neuropsychologists, and psychiatrists) as well as the Veteran's history of alcohol use, the neurologist should render an opinion as to whether the Veteran has any residuals from the head trauma documented in service to include a seizure disorder.  All indicated studies should be performed, and the neurologist should explain the basis for any diagnosis rendered, or the absence thereof.  To the extent possible, the VA examiner should also reconcile any conflicting diagnoses and opinions relating to residuals of the Veteran's in-service head injuries.  A clear explanation for all opinions based on specific facts of the case as well as any relevant medical principles is necessary.  

3.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




